
	
		II
		110th CONGRESS
		1st Session
		S. 767
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Obama (for himself,
			 Mr. Lugar, Mr.
			 Biden, Mr. Smith,
			 Mr. Bingaman, Mr. Coleman, and Mr.
			 Specter) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To increase fuel economy standards for automobiles and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Economy Reform
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)United States
			 dependence on oil imports imposes tremendous burdens on the economy, foreign
			 policy, and military of the United States.
			(2)According to the
			 Energy Information Administration, 60 percent of the crude oil and petroleum
			 products consumed in the United States between April 2005 and March 2006
			 (12,400,000 barrels per day) were imported. At a cost of $75 per barrel of oil,
			 people in the United States remit more than $600,000 per minute to other
			 countries for petroleum.
			(3)A significant
			 percentage of these petroleum imports originate in countries controlled by
			 regimes that are unstable or openly hostile to the interests of the United
			 States. Dependence on production from these countries contributes to the
			 volatility of domestic and global markets and the risk premium
			 paid by consumers in the United States.
			(4)The Energy
			 Information Administration projects that the total petroleum demand in the
			 United States will increase by 23 percent between 2006 and 2026, while domestic
			 crude production is expected to decrease by 11 percent, resulting in an
			 anticipated 28 percent increase in petroleum imports. Absent significant
			 action, the United States will become more vulnerable to oil price increases,
			 more dependent upon foreign oil, and less able to pursue national
			 interests.
			(5)Two-thirds of all
			 domestic oil use occurs in the transportation sector, which is 97 percent
			 reliant upon petroleum-based fuels. Passenger vehicles, including light trucks
			 under 10,000 pounds gross vehicle weight, represent over 60 percent of the oil
			 used in the transportation sector.
			(6)Corporate average
			 fuel economy of all cars and trucks improved by 70 percent between 1975 and
			 1987. Between 1987 and 2006, fuel economy improvements have stagnated and the
			 fuel economy of the United States is lower than many developed countries and
			 some developing countries.
			(7)Significant
			 improvements in engine technology occurred between 1986 and 2006. These
			 advances have been used to make vehicles larger and more powerful, and have not
			 focused solely on increasing fuel economy.
			(8)According to a
			 2002 fuel economy report by the National Academy of Sciences, fuel economy can
			 be increased without negatively impacting the safety of cars and trucks in the
			 United States. Some new technologies can increase both safety and fuel economy
			 (such as high strength materials, unibody design, lower bumpers). Design
			 changes related to fuel economy also present opportunities to reduce the
			 incompatibility of tall, stiff, heavy vehicles with the majority of vehicles on
			 the road.
			(9)Significant
			 change must occur to strengthen the economic competitiveness of the domestic
			 auto industry. According to a recent study by the University of Michigan, a
			 sustained gasoline price of $2.86 per gallon would lead Detroit’s Big 3
			 automakers’ profits to shrink by $7,000,000,000 as they absorb 75 percent of
			 the lost vehicle sales. This would put nearly 300,000 people in the United
			 States out of work.
			(10)Opportunities
			 exist to strengthen the domestic vehicle industry while improving fuel economy.
			 A 2004 study performed by the University of Michigan concludes that providing
			 $1,500,000,000 in tax incentives over a 10-year period to encourage domestic
			 manufacturers and parts facilities to produce clean cars will lead to a gain of
			 nearly 60,000 domestic jobs and pay for itself through the resulting increase
			 in domestic tax receipts.
			3.Definition of
			 automobile and passenger automobile
			(a)Definition of
			 automobile
				(1)In
			 generalParagraph (3) of section 32901(a) of title 49, United
			 States Code, is amended by striking rated at— and all that
			 follows through the period at the end and inserting rated at not more
			 than 10,000 pounds gross vehicle weight..
				(2)Fuel economy
			 informationSection 32908(a) of such title is amended, by
			 striking section— and all that follows through
			 (2) and inserting section, the term.
				(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) shall apply to
			 model year 2010 and each subsequent model year.
				(b)Definition of
			 passenger automobile
				(1)In
			 generalParagraph (16) of section 32901(a) of such title is
			 amended by striking , but does not include and all that follows
			 through the end and inserting a period.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to model
			 year 2012 and each subsequent model year.
				4.Average fuel
			 economy standards
			(a)StandardsSection 32902 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)in the heading,
			 by inserting manufactured
			 before model year 2013 after Non-passenger
			 automobiles; and
					(B)by adding at the
			 end the following: This subsection shall not apply to automobiles
			 manufactured after model year 2012.;
					(2)in subsection
			 (b)—
					(A)in the heading,
			 by inserting manufactured
			 before model year 2013 after Passenger
			 automobiles;
					(B)by inserting
			 and before model year 2010 after 1984; and
					(C)by adding at the
			 end the following: Such standard shall be increased by 4 percent per
			 year for model years 2010 through 2012 (rounded to the nearest 1/10 mile per
			 gallon);
					(3)by amending
			 subsection (c) to read as follows:
					
						(c)Automobiles
				manufactured after model year 2012(1)(A)Not later than 18
				months before the beginning of each model year after model year 2012, the
				Secretary of Transportation shall prescribe, by regulation—
									(i)an average fuel economy standard for
				automobiles manufactured by a manufacturer in that model year; or
									(ii)based on 1 or more vehicle attributes
				that relate to fuel economy—
										(I)separate average fuel economy
				standards for different classes of automobiles; or
										(II)average fuel economy standards
				expressed in the form of a mathematical function.
										(B)(i)Except as provided
				under paragraphs (3) and (4) and subsection (d), average fuel economy standards
				under subparagraph (A) shall attain a projected aggregate level of average fuel
				economy of 27.5 miles per gallon for all automobiles manufactured by all
				manufacturers for model year 2013.
									(ii)The projected aggregate level of
				average fuel economy for model year 2014 and each model year thereafter shall
				be increased by 4 percent over the level of the prior model year (rounded to
				the nearest 1/10 mile per gallon).
									(2)In addition to the average fuel
				economy standards under paragraph (1), each manufacturer of passenger
				automobiles shall be subject to an average fuel economy standard for passenger
				automobiles manufactured by a manufacturer in a model year that shall be equal
				to 92 percent of the average fuel economy projected by the Secretary for all
				passenger automobiles manufactured by all manufacturers in that model year. An
				average fuel economy standard under this subparagraph for a model year shall be
				promulgated at the same time as the standard under paragraph (1) for such model
				year.
							(3)If the actual aggregate level of
				average fuel economy achieved by manufacturers for each of 3 consecutive model
				years is 5 percent or more less than the projected aggregate level of average
				fuel economy for such model year, the Secretary may make appropriate
				adjustments to the standards prescribed under this subsection.
							(4)(A)Notwithstanding
				paragraphs (1) through (3) and subsection (b), the Secretary of Transportation
				may prescribe a lower average fuel economy standard for 1 or more model years
				if the Secretary of Transportation, in consultation with the Secretary of
				Energy, finds, by clear and convincing evidence, that the minimum standards
				prescribed under paragraph (1)(B) or (3) or subsection (b) for each model
				year—
									(i)are technologically not
				achievable;
									(ii)cannot be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States and no offsetting safety improvements can be practicably implemented for
				that model year; or
									(iii)is shown not to be cost
				effective.
									(B)If a lower standard is prescribed for
				a model year under subparagraph (A), such standard shall be the maximum
				standard that—
									(i)is technologically achievable;
									(ii)can be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; and
									(iii)is cost effective.
									(5)In determining cost effectiveness
				under paragraph (4)(A)(iii), the Secretary of Transportation shall take into
				account the total value to the United States of reduced petroleum use,
				including the value of reducing external costs of petroleum use, using a value
				for such costs equal to 50 percent of the value of a gallon of gasoline saved
				or the amount determined in an analysis of the external costs of petroleum use
				that considers—
								(A)value to consumers;
								(B)economic security;
								(C)national security;
								(D)foreign policy;
								(E)the impact of oil use—
									(i)on sustained cartel rents paid to
				foreign suppliers;
									(ii)on long-run potential gross
				domestic product due to higher normal-market oil price levels, including
				inflationary impacts;
									(iii)on import costs, wealth
				transfers, and potential gross domestic product due to increased trade
				imbalances;
									(iv)on import costs and wealth
				transfers during oil shocks;
									(v)on macroeconomic dislocation and
				adjustment costs during oil shocks;
									(vi)on the cost of existing energy
				security policies, including the management of the Strategic Petroleum
				Reserve;
									(vii)on the timing and severity of the
				oil peaking problem;
									(viii)on the risk, probability, size,
				and duration of oil supply disruptions;
									(ix)on OPEC strategic behavior and
				long-run oil pricing;
									(x)on the short term elasticity of
				energy demand and the magnitude of price increases resulting from a supply
				shock;
									(xi)on oil imports, military costs,
				and related security costs, including intelligence, homeland security, sea lane
				security and infrastructure, and other military activities;
									(xii)on oil imports, diplomatic and
				foreign policy flexibility, and connections to geopolitical strife, terrorism,
				and international development activities;
									(xiii)on all relevant environmental
				hazards under the jurisdiction of the Environmental Protection Agency;
				and
									(xiv)on well-to-wheels urban and local
				air emissions of pollutants and their uninternalized
				costs;
									(F)the impact of the oil or energy
				intensity of the United States economy on the sensitivity of the economy to oil
				price changes, including the magnitude of gross domestic product losses in
				response to short term price shocks or long term price increases;
								(G)the impact of United States payments
				for oil imports on political, economic, and military developments in unstable
				or unfriendly oil exporting countries;
								(H)the uninternalized costs of pipeline
				and storage oil seepage, and for risk of oil spills from production, handling,
				and transport, and related landscape damage; and
								(I)additional relevant factors, as
				determined by the Secretary.
								(6)When considering the value to
				consumers of a gallon of gasoline saved, the Secretary of Transportation may
				not use a value that is less than the greatest of—
								(A)the average national cost of a gallon
				of gasoline sold in the United States during the 12-month period ending on the
				date on which the new fuel economy standard is proposed;
								(B)the most recent weekly estimate by the
				Energy Information Administration of the Department of Energy of the average
				national cost of a gallon of gasoline (all grades) sold in the United States;
				or
								(C)the gasoline prices projected by the
				Energy Information Administration for the 20-year period beginning in the year
				following the year in which the standards are established.
								(7)In prescribing standards under this
				subsection, the Secretary may prescribe standards for 1 or more model
				years.
							(8)(A)Not later than December
				31, 2016, the Secretary of Transportation, the Secretary of Energy, and the
				Administrator of the Environmental Protection Agency shall submit a joint
				report to Congress on the state of global automotive efficiency technology
				development, and on the accuracy of tests used to measure fuel economy of
				automobiles under section 32904(c), utilizing the study and assessment of the
				National Academy of Sciences referred to in subparagraph (B).
								(B)The Secretary of Transportation shall
				enter into appropriate arrangements with the National Academy of Sciences to
				conduct a comprehensive study of the technological opportunities to enhance
				fuel economy and an analysis and assessment of the accuracy of fuel economy
				tests used by the Administrator of the Environmental Protection Agency to
				measure fuel economy for each model under section 32904(c). Such analysis and
				assessment shall identify any additional factors or methods that should be
				included in tests to measure fuel economy for each model to more accurately
				reflect actual fuel economy of automobiles. The Secretary of Transportation and
				the Administrator of the Environmental Protection Agency shall furnish, at the
				request of the Academy, any information that the Academy determines to be
				necessary to conduct the study, analysis, and assessment under this
				subparagraph.
								(C)The report submitted under
				subparagraph (A) shall include—
									(i)the study of the National Academy of
				Sciences referred to in subparagraph (B); and
									(ii)an assessment by the Secretary of
				Transportation of technological opportunities to enhance fuel economy and
				opportunities to increase overall fleet safety.
									(D)The report submitted under
				subparagraph (A) shall identify and examine additional opportunities to reform
				the regulatory structure under this chapter, including approaches that seek to
				merge vehicle and fuel requirements into a single system that achieves equal or
				greater reduction in petroleum use and environmental benefits than the amount
				of petroleum use and environmental benefits that have been achieved as of the
				date of the enactment of this Act.
								(E)The report submitted under
				subparagraph (A) shall—
									(i)include conclusions reached by the
				Administrator of the Environmental Protection Agency, as a result of detailed
				analysis and public comment, on the accuracy of fuel economy tests as in use
				during the period beginning on the date that is 5 years before the completion
				of the report and ends on the date of such completion;
									(ii)identify any additional factors that
				the Administrator determines should be included in tests to measure fuel
				economy for each model to more accurately reflect actual fuel economy of
				automobiles; and
									(iii)include a description of options,
				formulated by the Secretary of Transportation and the Administrator, to
				incorporate such additional factors in fuel economy tests in a manner that will
				not effectively increase or decrease average fuel economy for any automobile
				manufacturer.
									;
				and
				(4)in subsection
			 (g)(2), by striking (and submit the amendment to Congress when required
			 under subsection (c)(2) of this section).
				(b)Conforming
			 amendments
				(1)In
			 generalChapter 329 of title 49, United States Code, is
			 amended—
					(A)in section
			 32903—
						(i)by
			 striking passenger each place it appears;
						(ii)by
			 striking section 32902(b)–(d) of this title each place it
			 appears and inserting subsection (c) or (d) of section
			 32902;
						(iii)by striking
			 subsection (e); and
						(iv)by
			 redesignating subsection (f) as subsection (e); and
						(B)in section
			 32904—
						(i)in
			 subsection (a)—
							(I)by striking
			 passenger each place it appears; and
							(II)in paragraph
			 (1), by striking subject to and all that follows through
			 section 32902(b)–(d) of this title and inserting subject
			 to subsection (c) or (d) of section 32902; and
							(ii)in subsection
			 (b)(1)(B), by striking under this chapter and inserting
			 under section 32902(c)(2).
						(2)Effective
			 dateThe amendments made by this section shall apply to
			 automobiles manufactured after model year 2012.
				5.Credit trading,
			 compliance, and judicial review
			(a)Credit
			 tradingSection 32903(a) of title 49, United States Code, is
			 amended—
				(1)by inserting
			 Credits earned by a manufacturer under this section may be sold to any
			 other manufacturer and used as if earned by that manufacturer, except that
			 credits earned by a manufacturer described in clause (i) of section
			 32904(b)(1)(A) may only be sold to a manufacturer described such clause (i) and
			 credits earned by a manufacturer described in clause (ii) of such section may
			 only be sold to a manufacturer described in such clause (ii). after
			 earns credits.;
				(2)by striking
			 3 consecutive model years immediately each place it appears and
			 inserting model years; and
				(3)effective for
			 model years after 2012, the sentence added by paragraph (1) of this subsection
			 is amended by inserting for purposes of compliance with section
			 32902(c)(2) after except that.
				(b)Multi-year
			 compliance periodSection 32904(c) of such title is
			 amended—
				(1)by inserting
			 (1) before The Administrator; and
				(2)by adding at the
			 end the following:
					
						(2)The Secretary, by rule, may allow a
				manufacturer to elect a multi-year compliance period of not more than 4
				consecutive model years in lieu of the single model year compliance period
				otherwise applicable under this
				chapter.
						.
				(c)Judicial review
			 of regulationsSection 32909(a)(1) of such title is amended by
			 striking out adversely affected by and inserting
			 aggrieved or adversely affected by, or suffering a legal wrong because
			 of,.
			
